DETAILED ACTION
This is on the merits of Application No. 16/804069, filed on 02/28/2020. Claims 1-5 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/23/2020 and 02/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with W.R. Duke Taylor on 03/11/2021.

The application has been amended as follows: 
Claim 3 now states:
--The power transmission device according to Claim 1, wherein the back torque transmission cam includes a plurality of cam surfaces formed along a circular ring shape of the second clutch member.--

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claim 1. Particularly, the back torque transmission cam can hold abutment between the interlocking member and the weight member by moving the second clutch member in a direction of being brought into proximity to the interlocking member. Yoshimoto et al. (US 2015/0337910) is the closest prior art of record. Yoshimoto discloses a similar power transmission device with a weight member in a groove and a back torque limiter cam. Yoshimoto does not disclose a back torque transmission cam that brings the clutch into contact with each other when a rotational force is input to the first clutch via the output member and that can hold abutment between the interlocking member and the weight member. JPH11159547 discloses a multi-disc centrifugal clutch comprising a back torque transmission cam which maintains the weight rollers in the engaged position as long as there is a back torque, however the torque transmission cam is linked to the input, not the output. The two documents are very different and not obvious to combine without improper hindsight. Inomori et al. (US 2009/0000898) is another very similar piece of prior art. Inomori discloses a similar weight member and groove portion (41) and another member that will provide engine braking when the output is faster than the input (through 42). This is related to speed, however, and not back torque. Further, the second clutch member is not attached to the driven clutch plates as specified in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659